Citation Nr: 0001562	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether an August 1966 rating decision denying service 
connection for residuals of an old dislocation of the right 
leg contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine (RO).


FINDINGS OF FACT

1.  In an August 1966 rating decision, the RO denied service 
connection for residuals of an old dislocation of the right 
leg.  The veteran did not appeal this decision.

2.  The August 1966 rating decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The August 1966 rating decision denying service connection 
for residuals of an old dislocation of the right leg was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the August 1966 rating decision 
which denied service connection for aggravation of a right 
leg disability contained clear and unmistakable error.  As 
the veteran did not file a timely appeal of that rating 
decision, that decision is final and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the decision will be reversed or amended.  38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the August 
1966 rating decision included the veteran's service medical 
records and a July 1966 VA examination.  The service medical 
records show that the veteran's enlistment examination 
included no findings of defects or abnormalities.  However, 
he was later discharged from active service subsequent to 
Medical Board proceedings which determined that he was unfit 
for duty due to coxa plana, coxa vara, dysplastic right hip.

In January 1965, the veteran had presented with complaints of 
pain in the right hip.  He provided a history of being hit by 
a car when he was a child and of suffering an ankle injury a 
few years later.  He reported that he had not limped or 
experienced pain for several years, but that he had again 
felt pain and limped during the past two months.  Physical 
examination of the right hip revealed a decreased range of 
motion and a right leg which was 3/4 inches shorter than the 
left.  The radiology report showed coxa plana and coxa vara, 
with a markedly deformed right head, and increased angulation 
of the right acetabulum, secondary to old dislocated or 
congenital dislocated right hip.  It was determined that this 
disability existed prior to service.

During the VA examination of July 1966, the veteran reported 
that a car had hit him when he was a young child, but that he 
had no problems until he entered active service.  The veteran 
complained of pain of the hip and back when walking or 
lifting.  Physical examination found full motion of the hip, 
with discomfort on full flexion and external rotation.  The 
x-ray report revealed a markedly flattened right acetabulum 
and head of the right femur.  The greater trochanter was two 
centimeters higher on the right and the femur neck on the 
right was markedly shortened.  Findings were described as the 
after effects of a hip dislocation of long standing.  The 
veteran was assessed with residuals of an old dislocation.

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  Unless there is clear and unmistakable evidence to 
the contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  This presumption exists only 
when there has been an induction examination in which the 
claimed disability was not noted or recorded.  A reported 
history of preservice existence of such conditions does not 
constitute a notation of such conditions.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.304 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  An intermittent or temporary 
flare-up during service of a preexisting injury or disease 
does not constitute aggravation, but rather the underlying 
condition must have worsened before aggravation may be found.  
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).

Upon a review of the law and record before the RO at the time 
of the August 1966 rating decision, the Board concludes that 
the correct facts were before the RO and that the RO 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at its decision.  The 
RO, in its August 1966 rating decision, essentially stated 
that there was no increase in disability during the veteran's 
period of active service and that the veteran's underlying 
condition had remained unchanged.  The Board concurs with the 
RO's determination that the veteran's right hip did not 
undergo a chronic worsening or an increase of the underlying 
disability.

As noted, a veteran is presumed to have entered into active 
service in sound condition.  The Board finds that this 
presumption was overcome by clear and convincing evidence.  
Although the veteran's history of being struck by a car 
cannot alone overcome the presumption of soundness, clear x-
ray evidence showed that the veteran had sustained a prior 
dislocation of his hip and that his hip and leg exhibited 
congenital deformities.  Therefore, the Board can find no 
basis to find that the August 1966 rating decision contained 
clear and unmistakable error, and the benefit sought on 
appeal must be denied.



ORDER

As clear and unmistakable error was not present in the August 
1966 rating decision, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

